ROBERT L. BLAND, Judge.
This is an uncontested claim against the state for $144.74, growing out of an accident for which the driver of a state road commission truck admits that he was responsible. The head of the state agency concerned concurs in the claim, and its payment is approved by the attorney general’s office.
From the record of the claim, made by the state road commission and filed with the clerk of this court on September 15,1943, it appears that state road commission truck no. 330-80, while being operated on the Belleville road, in Wood county, West Virginia, on July 6, 1943, swung to the left diagonally across said road in order to back and turn around, and in doing so collided with claimant’s Oldsmobile automobile which had been following the state truck. The result was that claimant’s vehicle was actually damaged to the extent of $144.74 as shown by an itemized statement made by White Motor Sales, of Parkersburg, filed with and made a part of the record.
W. H. Schimmel, district engineer, after investigating the circumstances attending the accident, made a report to respondent to the effect that the driver of the state truck was responsible for the occurrence of the accident.
In view of the road commission’s concurrence in the claim, the report of the district engineer aforesaid as to responsibility for the damages for which an award is sought, and the approval of the claim by the special assistant attorney general as being *242a claim which within the meaning of the court of claims act should be paid, an award is now made in favor of claimant F. M. Smith for the said sum of one hundred forty-four dollars and seventy-four cents ($144.74).